Appeal by Bernard Levine, receiver, from an order of the Supreme Court, Kings County, dated October 9, 1975, which granted petitioners’ application, inter alia, (1) to vacate a prior order of the same court, dated February 9, 1972, which, inter alia, settled his account as receiver and (2) for permission to sue him. Order affirmed, with $50 costs and disbursements. A showing of affirmative negligence by a receiver is not necessary in order to hold him liable in his official capacity (see General Obligations Law, § 9-101; Munoz v Pappas, 16 AD2d 142). Accordingly, the order of Special Term, inter alia, vacating the discharge of appellant as receiver, was proper. Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.